             Case 2:18-cv-02071-CFK Document 51 Filed 04/24/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                            │ Case No. 2:18-cv-02071-CFK
                                                 │
                                                 │ Honorable Chad F. Kenney
                 Plaintiff,                      │
        v.                                       │
FAST ADVANCE FUNDING LLC                         │
                                                 │
                                                 │
                 Defendant.                      │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


                    PLAINTIFF’S SCHEDULE OF EXHIBITS FOR TRIAL



        Plaintiff, by and through the undersigned attorney hereby provides the schedule of exhibits

that Plaintiff intends to offer at trial.



        EXHIBIT A- Email from FTC verifying that Plaintiff’s Number ending in 3942 has been

successfully registered on the National Do-Not Call Registry since June 2



        EXHIBIT B- Email from FAF dated Friday, March 16, 2018 at 9:49 AM EST (6:49 AM

PST since Plaintiff was in California at this time) & FAF funding application which was attached

to the e-mail.




                                                 1
          Case 2:18-cv-02071-CFK Document 51 Filed 04/24/19 Page 2 of 4



       EXHIBIT C- Screenshot from Plaintiff’s Cell Phone Showing a Missed Call from FAF on

March 16, 2018 at 7:46 AM PST.



       EXHIBIT D-Screenshot from Plaintiff’s Cell Phone Showing a Missed Call followed by

a 3-Second Long Voicemail from FAF.



       EXHIBIT E -MP3 File of Voicemail from FAF dated March 20, 2018 at 11:53 AM



       EXHIBIT        F-     E-mail    from      FAF   Office     Director      Taylor    Bielsky,

taylor@fastadvancefunding.com, dated April 12, 2018 at 10:28 AM with funding application

which was attached to the e-mail.



       EXHIBIT G- Screenshot from Plaintiff’s Cell Phone Showing a Missed Call from FAF

on April 20, 2018 at 4:08 PM.



       EXHIBIT H- Do-Not-Call Request Sent Via E-mail fromPlaintiff to FAF and FAF’s legal

counsel, Norman Valz, Esq., sent Tuesday, May 1, 2018 at 2:45 PM, & Norman Valz' reply e-mail

sent May 1, 2018 at 3:35 PM.



       EXHIBIT       I-    E-mail   from   FAF   “Director   of   Operations”    Taylor   Bielsky,

taylor@fastadvancefunding.com, dated May 1, 2018 at 3:10 PM, & funding application which was

attached to the e-mail.




                                                 2
          Case 2:18-cv-02071-CFK Document 51 Filed 04/24/19 Page 3 of 4



       EXHIBIT       J- E-mail from      FAF    “Director of Operations” Taylor            Bielsky,

taylor@fastadvancefunding.com, dated May 2, 2018 at 1:12 PM, & funding application which was

attached to the e-mail.


       EXHIBIT K - Plaintiff’s T-Mobile Phone Records for the period between April 6, 2018

and March 7, 2018 (calls not involving FAF are redacted).


        EXHIBIT L - Plaintiff’s T-Mobile Phone Records for the period between May 6, 2018

and April 7, 2018 (calls not involving FAF are redacted).



       EXHIBIT M- The Requests for Admission Propounded Upon Defendant which this Court

has deemed are admitted and irrefutably admitted.




                                            RESPECTFULLY SUBMITTED,

                                            /s/ BRYAN ANTHONY REO_________
                                            REO LAW LLC
                                            By: Bryan Anthony Reo (#0097470)
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                            Attorney for Plaintiff James Everett Shelton




                                                3
         Case 2:18-cv-02071-CFK Document 51 Filed 04/24/19 Page 4 of 4




                             Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on April 24, 2019, which should
serve said document upon all attorneys of record for the instant civil action:


                                            /s/ BRYAN ANTHONY REO_________
                                            REO LAW LLC
                                            By: Bryan Anthony Reo (#0097470)
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                            Attorney for Plaintiff James Shelton




                                               4
